1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4

5
      ANTONIO LAVON DOYLE,                           Case No. 3:00-cv-00101-RCJ-WGC
6
         Petitioner,
7           v.                                       ORDER
8
      WILLIAM GITTERE, et al.,
9
         Respondents.
10

11

12          In this capital habeas corpus action, after the Court ruled on the respondents’
13   motion to dismiss on May 23, 2018, and then after a 90-day extension of time, a 21-day
14   extension of time, and a 7-day extension of time, the respondents were due to file their
15   answer on December 17, 2018. See Order entered May 23, 2018 (ECF No. 301); Order
16   entered August 28, 2018 (ECF No. 303); Order entered November 26, 2018 (ECF No.
17   305); Order entered December 11, 2018 (ECF No. 307).
18          On December 17, 2018, the respondents filed a motion for an extension of time
19   (ECF No. 308), requesting a fourth extension of time, this one a one-day extension, to
20   extend the deadline for the answer to December 18, 2018. Respondents then filed their
21   answer on December 18, 2018 (ECF No. 309). Respondents’ counsel states that the
22   extension of time was necessary because of personal health issues. The Court finds
23   that the respondents’ motion for extension of time is made in good faith and not solely
24   for the purpose of delay, and that there is good cause for the extension of time
25   requested.
26          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
27   Time (ECF No. 308) is GRANTED. Respondents’ answer, filed on December 18, 2018,
28   will be treated as timely filed.
                                                 1
1              IT IS FURTHER ORDERED that, in view of the complexity of this action and the

2    length of the respondents’ answer, and to forestall the need for an extension of time,

3    the Court will, sua sponte, extend by 45 days, to March 18, 2019, the due date for the

4    petitioner’s reply.

5              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

6    proceedings set forth in the order entered June 28, 2016 (ECF No. 258) will remain in

7    effect.

8
               DATED THIS 20th day of December, 2018.
9

10

11                                             ROBERT C. JONES,
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
